Citation Nr: 0606290	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from October 1952 to October 1954.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The appellant testified at a Travel 
Board hearing before the undersigned in December 2003; a 
transcript of the hearing is of record.  This case was before 
the Board in July 2004 when it was remanded for additional 
development.  

In the July 2004 remand, the Board erroneously characterized 
the issue on appeal as a de novo claim (rather than as a 
previously denied claim that required reopening) and sought 
an advisory VA medical opinion.  While such development was 
not necessary, it certainly was not prejudicial to the 
appellant.  The issue has now been properly characterized as 
stated on the preceding page.

In a letter received by the Board in August 2005, the 
appellant alleged clear and unmistakable error in a March 
1994 rating decision that denied increased ratings for the 
veteran's service-connected disabilities.  Since this matter 
has not been addressed by the RO, it is referred to the RO 
for any appropriate action.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision declined to 
reopen a claim of service connection for the cause of the 
veteran's death (previously denied on the basis that it was 
not shown that any of the conditions noted on the veteran's 
death certificate were related to his military service).

2.  Evidence received since the January 2000 rating decision 
is either cumulative to, or redundant of, the evidence 
previously of record.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The appellant was provided VCAA notice in February 2003, July 
2004 and February 2005 letters and a July 2003 Statement of 
the Case (SOC).  She was provided full notice/information 
(including, at p. 1 of the February 2005 letter and at p. 4 
of the July 2003 SOC, to submit any evidence in her 
possession pertaining to the claim).  She is not prejudiced 
by any notice timing defect.  She was given ample time to 
respond.  Thereafter, the claim was readjudicated.  See 
November 2005 Supplemental SOC.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the appellant has been obtained.  The RO has complied with 
VA's duty to assist the appellant in the development of the 
facts pertinent to her claims.  In fact, the assistance 
provided has exceeded that mandated under the circumstances, 
as the Board sought a medical advisory opinion without 
reopening the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The appellant is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield, supra.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.
The veteran served on active duty from October 1952 to 
October 1954.  Service medical records dated in January 1954, 
note a history of multiple shell fragment wounds (SFW) to the 
trunk and upper extremities.  No complaints or findings 
related to sepsis, renal failure, massive gastrointestinal 
bleeding, chronic obstructive pulmonary disease (COPD) or 
myocardial infarction were noted.

A November 1954 VA examination report notes the veteran's 
history of multiple SFW.  No complaints or findings related 
to sepsis, renal failure, massive gastrointestinal bleeding, 
chronic obstructive pulmonary disease (COPD) or myocardial 
infarction were noted.

By rating decision in December 1954, the RO granted service 
connection for: residuals of SFW to the right upper arm and 
elbow, rated 30 percent disabling; residuals of SFW to the 
right hand, rated 20 percent; residuals of SFW to the left 
shoulder and arm, rated 20 percent; residuals of SFW to the 
right buttock, rated 20 percent; and residuals of SFW to the 
left buttock, rated 20 percent.

VA treatment records dated from July 1993 to September 1993 
note that the veteran was hospitalized with complaints of 
increasing shortness of breath.  The veteran also reported a 
history of a silent myocardial infarction a year earlier.  At 
discharge, the diagnoses included mild COPD.

The veteran died in October 1994.  A death certificate notes 
that the veteran's death was due to sepsis, due to, or as a 
consequence of, renal failure, due to, or as a consequence 
of, massive gastrointestinal bleeding; COPD and history of 
myocardial infarction were other significant conditions 
contributing to death. 

In April 1995, the RO denied service connection for the cause 
of the veteran's death.  The RO concluded that no condition 
noted on the veteran's death certificate was shown to be 
related to his military service.  The appellant was notified 
of this decision and of her appellate rights that same month; 
she did not appeal the decision and it became final.  See 
38 U.S.C.A. § 7105.

By an unappealed rating decision in January 2000, the RO 
denied reopening of a claim of service connection for the 
cause of the veteran's death, finding that the evidence of 
record did not tend to show that a service-connected 
disabling caused or contributed to the veteran's death.  
Evidence considered at that time included the evidence 
considered in the April 1995 rating decision.  In addition, 
VA treatment records dated from July 1993 to January 1994 
noted that the veteran was treated for various disabilities, 
including COPD.  An October 1999 letter from the veteran's 
private physician noted that the veteran underwent surgery in 
1994 for a very severe gastrointestinal hemorrhage secondary 
to a large duodenal ulcer.  The veteran's physician also 
noted that the veteran had numerous scars and adhesions in 
the abdominal cavity, and opined that it would be impossible 
to determine whether the adhesions were caused by the ulcer 
or some remote trauma.  

Evidence received since the January 2000 rating decision 
includes: a transcript of a December 2003 Travel Board 
hearing, wherein the appellant contended essentially that the 
veteran's death was caused by his residuals of shrapnel 
injuries sustained in service (specifically, the extensive 
skin grafts for his injuries in service); VA treatment 
records dated in 1994, which note that the veteran was 
hospitalized from August to September 1994 with complaints of 
forgetfulness and depression; private treatment records dated 
in 1994 which note that the veteran underwent surgery for 
gastrointestinal bleeding secondary to an ulcer in September 
1994, was hospitalized in October 1994 with hypotension, 
acute renal failure and mental changes, and thereafter 
developed sepsis and died; and an August 2005 VA medical 
advisory opinion, wherein the VA examiner opined that the 
veteran's service-connected SFW had all healed by the time of 
his death and therefore "did not contribute to, materially 
hasten, or cause the veteran's demise."

With regard to the private and VA medical records, and August 
2005 VA advisory medical opinion, none of this evidence tends 
to show that the veteran's death was in any way service 
related.  In fact, the August 2005 VA opinion supports a 
finding to the contrary.  As none of the medical evidence 
submitted since January 2000 relates (positively) to an 
unestablished fact necessary to substantiate the appellant's 
claim or raises a reasonable possibility of substantiating 
her claim, it cannot serve to reopen the claim.  

Regarding testimony presented at the December 2003 Travel 
Board hearing, no medical or other competent evidence was 
submitted to support the appellant's argument.  She is a 
layperson, and lacks the medical training and expertise to 
render a competent opinion on a matter, such as the 
relationship between the cause of the veteran's death and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for the cause of the veteran's death are not met.


ORDER

The appeal seeking to reopen a claim of service connection 
for the cause of the veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


